                                               Case 5:20-cv-03899-NC Document 22 Filed 08/12/20 Page 1 of 2




                                     1    MICHAEL D. BRUNO (SBN: 166805)
                                          JANA BURESOVA (SBN: 296543)
                                     2    mbruno@grsm.com
                                          jburesova@grsm.com
                                     3    GORDON REES SCULLY MANSUKHANI, LLP
                                          275 Battery Street, Suite 2000
                                     4    San Francisco, CA 94111
                                          Telephone: (415) 875-3126
                                     5    Facsimile: (415) 986-8054
                                     6    Attorneys for Defendants
                                          MINIMALLY INVASIVE SURGICAL
                                     7    SOLUTIONS MEDICAL CORPORATION;
                                          ARASH M. PADIDAR; REZA MALEK
                                     8

                                     9                               UNITED STATES DISTRICT COURT
                                     10                            NORTHERN DISTRICT OF CALIFORNIA
                                     11
Gordon Rees Scully Mansukhani, LLP




                                     12   ELIZABETH FERNANDEZ                         )   CASE NO. 5:20-cv-03899
                                                                                      )
    275 Battery Street, Suite 2000




                                     13
      San Francisco, CA 94111




                                                                     Plaintiff,       )   NOTICE OF WITHDRAWAL AS
                                                                                      )   COUNSEL FOR DEFENDANT REZA
                                     14          vs.                                      MALEK
                                                                                      )
                                     15                                               )
                                          MINIMALLY INVASIVE SURGICAL                 )
                                          SOLUTIONS MEDICAL CORPORATION;
                                     16   ARASH M. PADIDAR; REZA MALEK;               )
                                          DOES 1-10                                   )
                                     17                                               )
                                                                     Defendants.      )
                                     18                                               )
                                     19

                                     20         Notice is hereby given that Michael D. Bruno and Jana Buresova of Gordon Rees Scully

                                     21   Mansukhani, withdraw as counsel for Defendant REZA MALEK. Conor J. Dale and Julie Y. Zong,

                                     22   Jackson Lewis, PC, remain as counsel for Defendant REZA MALEK.

                                     23

                                     24   Dated: August 12, 2020                      GORDON REES SCULLY MANSUKHANI,
                                                                                      LLP
                                     25
                                                                                            By:   /s/ Michael D. Bruno
                                     26                                                           Michael D. Bruno
                                                                                                  Jana Buresova
                                     27                                                           Attorneys for Defendants
                                     28

                                                                                   1
                                                       NOTICE OF WITHDRAWAL AS COUNSEL FOR DEFENDANT REZA MALEK
                                                Case 5:20-cv-03899-NC Document 22 Filed 08/12/20 Page 2 of 2




                                     1                                         PROOF OF SERVICE
                                                           Elizabeth Fernandez v. Minimally Invasive Surgical Solutions, et al.
                                     2
                                                                    USDC, Northern District Case No. 5:20-cv-03899
                                     3
                                                 I am employed in the County of San Francisco, State of California. I am over the age of 18
                                     4    and not a party to the within action. My business address is 275 Battery Street, 20th Floor, San
                                          Francisco CA 94111.
                                     5
                                                 On the date set forth below, I served on the party listed below the foregoing document(s)
                                     6    described as:

                                     7          NOTICE OF WITHDRAWAL AS COUNSEL FOR DEFENDANT REZA MALEK

                                     8           BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the document(s)
                                          with the Clerk of the Court by using the CM/ECF system. Participants in the case who are registered
                                     9
                                          CM/ECF users will be served by the CM/ECF system. Participants in the case who are not registered
                                     10   CM/ECF users will be served by mail or by other means permitted by the court rules.

                                     11          I declare under penalty of perjury under the laws of the United States of America that the
                                          foregoing is true and correct. I declare that I am employed in the office of a member of the bar of
Gordon Rees Scully Mansukhani, LLP




                                     12   this Court at whose direction the service was made
    275 Battery Street, Suite 2000




                                     13
      San Francisco, CA 94111




                                             Attorneys for Plaintiff:
                                     14
                                             Robert David Baker, Esq.
                                     15      ROBERT DAVID BAKER, INC.
                                             80 South White Road
                                     16      San Jose, California 95127
                                             Tel: 408-251-3400
                                     17
                                             Fax: 408-251-3401
                                     18      Email: rbaker@rdblaw.net

                                     19           I am readily familiar with the firm’s practice of collection and processing correspondence for
                                          mailing. Under that practice it would be deposited with the U.S. Postal Service on that same day
                                     20   with postage thereon fully prepaid in the ordinary course of business. I am aware that on motion of
                                          the party served, service is presumed invalid if postal cancellation date or postage meter date is more
                                     21   than one day after the date of deposit for mailing in affidavit.
                                     22           I declare under penalty of perjury under the laws of the State of California that the above is
                                          true and correct. Executed on August 12, 2020 at San Francisco, California.
                                     23

                                     24
                                                                                                                 Stacey Drucker
                                     25

                                     26

                                     27

                                     28

                                                                                     2
                                                         NOTICE OF WITHDRAWAL AS COUNSEL FOR DEFENDANT REZA MALEK
